.3
Exhibit 10.3


EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”) is made effective on 4/16/2020, 2020
(the “Effective Date”) between Heska Corporation, a Delaware corporation
(“Heska”), and Steve Eyl (“Executive”). Heska and Executive collectively are
referred to as the “Parties” and individually as a “Party.”
RECITALS


WHEREFORE, Executive is currently the Executive Vice President, Chief Commercial
Officer, Heska and President, scil animal care company, a wholly-owned
subsidiary of Heska.


WHEREFORE, Executive and Heska now wish to enter into this Agreement regarding
the terms of Executive’s employment, which shall become effective upon
execution.


NOW, THEREFORE, in consideration of the foregoing and of the mutual promises,
covenants, and agreements contained herein, the legal sufficiency of which is
acknowledged by the Parties, and intending to be legally bound, the Parties
agree as follows:


TERMS


1. Duties and Scope of Employment.


a. Position and Duties. As of 4/16/2020, 2020, Executive will serve as Executive
Vice President, Chief Commercial Officer, Heska and President, scil animal care
company. Executive will render such business and professional services in the
performance of Executive’s duties, consistent with Executive’s position within
Heska and/or its subsidiaries, as will reasonably be assigned to Executive by
Heska’s Board of Directors, Chief Executive Officer, or Executive’s supervisor.
Executive’s duties will be subject to review and adjustments will be made at the
discretion of the Executive’s supervisor and superiors.


b. Obligations. During the Term of Agreement (as defined below), Executive will
devote Executive’s full attention, skills, time and business efforts to Heska
and/or its subsidiaries. For the duration of the Term of Agreement, Executive
agrees not to actively engage in any other employment, occupation, or consulting
activity, for any direct or indirect remuneration, without the prior approval of
the Board or the Corporate Governance Committee of the Board; provided, however,
that Executive may, without the approval of the Board or the Corporate
Governance Committee of the Board, serve in any capacity with any civic,
educational, or charitable organization, provided such services do not interfere
with Executive’s obligations to Heska.





--------------------------------------------------------------------------------

.3
2. Term of Agreement.
a. The period of Executive’s employment under this Agreement is referred to
herein as the “Term of Agreement.” Subject to the provisions for earlier
termination of employment in Section 6 below, this Agreement will have an
initial term of twelve (12) months commencing on the Effective Date. On the 1st
anniversary of the Effective Date, and on each annual anniversary of the
Effective Date thereafter, this Agreement automatically will renew for an
additional twelve-month term unless Heska provides Executive with notice of
non-renewal at least 120 days prior to the date of automatic renewal; provided,
however, that either Heska or Executive may terminate Executive’s employment
immediately at any time subject to the provisions in Section 6 below.


b. Executive may be entitled to severance benefits pursuant to Section 6 below,
depending upon the circumstances of Executive’s termination of employment. Upon
the termination of Executive’s employment for any reason, Executive will be
entitled to payment of all expense reimbursements, and other benefits due to
Executive through Executive’s termination date under any Heska-provided or paid
plans, policies, and arrangements. Executive agrees to resign from all positions
that Executive holds with Heska and its subsidiaries, without limitation,
immediately following the termination of Executive’s employment if the Board so
requests.


3. Compensation.


a. Base Salary. Heska will pay Executive an annual salary of $350,000.00 as
compensation for Executive’s services (the “Base Salary”). The Base Salary will
be paid periodically in accordance with Heska’s normal payroll practices and
will be subject to the usual, required withholdings and deductions. Executive’s
salary will be subject to review, and adjustments will be made at the sole
discretion of the Compensation Committee of the Board (the “Committee”) and
based upon Heska’s standard practices.


b. Annual Bonus. During the Term of Agreement, Executive will be eligible to
participate in the Management Incentive Plan (“MIP”), a compensation plan
intended to reward near term performance (i.e. no longer than the coming year)
which may be available from time to time at the discretion of the Committee. MIP
Payouts, if any, will accrue and become payable in accordance with the
Committee’s standard practices for paying executive incentive compensation,
provided, however, that any bonus payable under this subsection will be payable
within two-and-one-half (2-1/2) months after the end of the taxable year to
which it relates or such longer period as may be permitted or required by
Treasury regulations in order to avoid application of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) to such MIP Payouts. Any
MIP Payouts paid pursuant to this Section will be subject to applicable
withholdings and deductions.





--------------------------------------------------------------------------------

.3
4. Expenses.
a. In addition to the foregoing, Heska will reimburse Executive for Executive’s
reasonable out-of-pocket travel, entertainment, and other expenses, in
accordance with Heska’s expense reimbursement policies and practices in effect
at the time of the reimbursement request. Executive shall submit such requests
within forty-five (45) days of incurring such expenses.


5. Employee Benefits.


a. During the Term of Agreement, Executive will be eligible to participate in
the benefits offered to other executives of Heska, in accordance with benefit
plans, policies, and arrangements that may exist from time to time.


6. Termination and Severance.


a. Termination without Cause or for Good Reason other than In Connection with a
Change of Control. If, at any time, Executive’s employment is terminated by
Heska without Cause (as defined below) or pursuant to Heska’s delivery of notice
of non- renewal pursuant to Section 2(a) above, by Executive for Good Reason (as
defined below), or due to Executive’s death or Disability (as defined below),
and the termination is not In Connection with a Change of Control (as defined
below), Executive will receive the following, subject to conditions and
limitations set forth in Section 7:


i. A payment of an amount equal to six (6) months of Executive’s Base Salary,
payable in accordance with Heska’s standard payroll practices over the shorter
of the following periods (A) in equal installments over the period beginning on
the date of such termination and ending on the one-year anniversary thereof, or
(B) in equal installments on a monthly basis corresponding to the amount
Executive would normally receive as salary each month if Executive were still
employed with Heska, with a lump sum of any remaining balance of the amount
specified above on March 15 of the year following the year of termination.


ii. Provided that, within thirty (30) days of termination date, Executive elects
continuation coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”), Heska shall pay the COBRA premium for coverage
for Executive and Executive’s eligible dependents under Heska’s Benefit Plans
(as defined below) for six (6) months, or if earlier, until Executive becomes
employed by another employer and eligible for coverage under such other
employer’s welfare benefit plans (e.g., payments for medical COBRA premiums will
cease when Executive becomes eligible for another employer’s medical plan.) For
the balance of the period during which Executive and Executive’s eligible
dependents are



--------------------------------------------------------------------------------

.3
entitled to coverage under COBRA, Executive shall be entitled to maintain
coverage for Executive and Executive’s eligible dependents at Executive’s sole
expense.
Executive shall notify Heska immediately upon Executive’s acceptance of
employment with another employer.


b. Termination without Cause or for Good Reason In Connection with a Change of
Control. If, at any time, Executive’s employment is terminated by Heska without
Cause or by Executive for Good Reason or pursuant to Heska’s delivery of notice
of non-renewal pursuant to Section 2(a) above, and the termination is In
Connection with a Change of Control (as defined below), then, subject to the
limitations set forth in this Section 7, Executive will receive:


i. A payment of an amount equal to twelve (12) months of Executive’s Base
Salary, payable in equal installments in accordance with the standard payroll
schedule over the shorter of the following periods (A) the period beginning on
the date of such termination and ending on the one-year anniversary thereof, or
(B) the period beginning on the date of such termination and ending on March 15
of the year following the year of termination.


ii. Provided that, within thirty (30) days of termination date, Executive elects
continuation coverage under COBRA, Heska shall pay the COBRA premium for
coverage for Executive and Executive’s eligible dependents under Heska’s Benefit
Plans (as defined below) for twelve (12) months, or if earlier, until Executive
becomes employed by another employer and eligible for coverage under such other
employer’s welfare benefit plans (e.g., payments for medical COBRA premiums will
cease when Executive becomes eligible for another employer’s medical plan). For
the balance of the period during which Executive and Executive’s eligible
dependents are entitled to coverage under COBRA, Executive shall be entitled to
maintain coverage for Executive and Executive’s eligible dependents at
Executive’s sole expense. Executive shall notify Heska immediately upon
Executive’s acceptance of employment with another employer.


c. Termination without Good Reason; Termination for Cause. If, at any time,
Executive’s employment with Heska terminates voluntarily by Executive without
Good Reason or is terminated for Cause by Heska, then (i) all further vesting of
Executive’s outstanding equity awards will terminate immediately, (ii) all
payments of compensation by Heska to Executive hereunder will terminate
immediately (except as to amounts already earned), but Executive will be paid
all expense reimbursements, and other benefits due to Executive through
Executive’s termination date under any Company-provided or paid plans, policies,
and arrangements, and (iii) Executive will not be entitled to any severance.





--------------------------------------------------------------------------------

.3
d. Excise Tax. In the event that any benefits payable to Executive pursuant to
Section 6 of this Agreement (“Termination Benefits”) (i) constitute “parachute
payments” within the meaning of Section 280G of the Code, or any comparable
successor provisions, and (ii) but for this Section 6(d), would be subject to
the excise tax imposed by Section 4999 of the Code, or any comparable successor
provisions (the “Excise Tax”), then Executive’s Termination Benefits hereunder
shall be either (A) provided to Executive in full, or (B) provided to Executive
as to such lesser extent which would result in no portion of such benefits being
subject to the Excise Tax, whichever of the foregoing amounts, when taking into
account applicable federal, state, local, and foreign income and employment
taxes, the Excise Tax, and any other applicable taxes, results in the receipt by
Executive, on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
the Excise Tax. Unless Heska and Executive otherwise agree in writing, any
determination required under this Section 6(d) shall be made in writing in good
faith by Heska’s independent accountants. In the event of a reduction of
benefits hereunder, Executive shall be given the choice of which benefits to
reduce. If Executive does not provide written identification to Heska of which
benefits Executive chooses to reduce within ten (10) days after written notice
of the accountants’ determination, and Executive has not disputed the
accountants’ determination, then Heska shall select the benefits to be reduced.
For purposes of making the calculations required by this Section 6(d), the
accountants may make reasonable assumptions and approximations concerning the
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of the Code and other applicable legal authority.
Heska and Executive shall furnish to the accountants such information and
documents as the accountants may reasonably request in order to make a
determination under this Section 6(d). Heska shall bear all costs the
accountants may reasonably incur in connection with any calculations
contemplated by this Section 6(d).


7. Conditions to Receipt of Severance; No Duty to Mitigate; Covenants.


a. Separation Agreement and Release of Claims. The receipt of any severance
pursuant to Section 6 will be subject to Executive signing and not revoking a
confidential separation agreement and release of claims in a form reasonably
acceptable to Heska. Such agreement will provide (among other things) that
Executive will not disparage Heska, its affiliates, parents, subsidiaries,
directors, executive officers, employees, agents, or representatives. No
severance will be paid or provided until the confidential separation agreement
and release agreement becomes effective. No severance will be paid or provided
if the Executive’s confidential separation agreement and release agreement is
not signed and irrevocable within forty-five (45) days after the Executive’s
termination date. If Executive's date of termination and the last day of any
applicable statutory revocation period could fall in two separate taxable years,
regardless of when Executive actually executes and delivers the release,
payments will not commence until the later taxable year.





--------------------------------------------------------------------------------

.3
b. Non-Competition. In the event of a termination of Executive’s employment that
would entitle Executive to the receipt of severance pursuant to Sections 6(a) or
6(b), or a termination for Cause by Heska, Executive agrees not to engage in
Competition (as defined below) for six (6) months following the termination
date. The geographic scope of this Section 7(b) is the United States of America
and Europe. If Executive engages in Competition within such period, all
continuing payments and benefits to which Executive otherwise may be entitled
pursuant to Section 6 will cease immediately.


c. Non-Solicitation. In the event of a termination of Executive’s employment
that would entitle Executive to the receipt of severance pursuant to Sections
6(a) or 6(b), or a termination for Cause by Heska, Executive agrees that, for
twelve (12) months following the termination date, Executive, directly or
indirectly, whether as employee, owner, sole proprietor, partner, director,
member, consultant, agent, founder, co-venturer, or otherwise, (i) will not
solicit, induce, or influence any person to modify his or her employment or
consulting relationship with Heska (the “No-Inducement”), and (ii) not
intentionally divert business away from Heska by soliciting business from any of
Heska’s customers and users who would otherwise have placed the solicited order
with Heska (the “No Solicit”). The geographic scope of this Section 7(c) is the
United States of America and Europe. If Executive breaches the No-Inducement or
No Solicit, all continuing payments and benefits to which Executive otherwise
may be entitled pursuant to Section 6 will cease immediately.


d. Remedies. In the event of Executive’s breach of Sections 7(b) or 7(c), Heska
shall have any and all remedies available to it in law or in equity, including
without limitation the right to seek recovery of any amounts paid under Section
6 of this Agreement and injunctive relief, specific performance, or any other
equitable relief to prevent a breach and to secure the enforcement of this
Section. Injunctive relief may be granted immediately upon the commencement of
any such action, and Heska need not post a bond to obtain temporary or permanent
injunctive relief.


e. No Duty to Mitigate. Executive is under no duty or requirement to mitigate
the amount of any payment contemplated by this Agreement, nor will any earnings
that Executive may receive from any other source reduce any such payment.


8. Definitions.


a. Benefit Plans. For purposes of this Agreement, “Benefit Plans” means plans,
policies, or arrangements that Heska sponsors (or participates in) and that
immediately prior to Executive’s termination of employment provide Executive and
Executive’s eligible dependents with medical, dental, or vision benefits.
Benefit Plans do not include any other type of benefit (including, but not
limited to, financial counseling, disability, life insurance, or retirement
benefits). A requirement that Heska provide Executive and Executive’s eligible
dependents with coverage under the Benefit Plans will not be satisfied unless
the coverage is no less favorable than



--------------------------------------------------------------------------------

.3
that provided to Executive and Executive’s eligible dependents immediately prior
to Executive’s termination of employment.


b. Cause. For purposes of this Agreement, “Cause” shall mean the occurrence of
one or more of the following: (i) conviction of, or an entry of a plea of nolo
contendere to, any crime (including one involving moral turpitude), whether a
felony or misdemeanor, or any crime which reflects so negatively on Heska to be
detrimental to Heska’s image or interests, or any act of fraud or dishonesty
that has such negative reflection upon Heska; (ii) the repeated commitment of
insubordination or refusal to comply with any reasonable request of Heska’s
Board of Directors, Chief Executive Officer, or Executive’s supervisor related
to the scope or performance of Executive’s duties; (iii) possession of any
illegal drug on Heska premises or being under the influence of illegal drugs or
abusing prescription drugs or alcohol while on Heska business, attending
Heska-sponsored functions, or on Heska premises; (iv) the gross misconduct or
gross negligence in the performance of Executive’s responsibilities which, based
upon good faith and reasonable factual investigation of the Board, demonstrates
Executive’s unfitness to serve; (v) material breach of Executive’s obligations
under this Agreement; or (vi) material breach of any fiduciary duty of Executive
to Heska or its subsidiaries,; provided, however, that if any occurrence under
subsections (ii), (iv), (v), and (vi) is reasonably capable of being cured,
Heska will provide notice to Executive describing the nature of such event and
Executive will thereafter have thirty (30) days to cure such event, and if such
event is cured within that 30-day period, then grounds will no longer exist for
terminating Executive’s employment for Cause; and provided, further, that such
cure period will not apply to any subsequent occurrence of the same event.


c. Change of Control. For purposes of this Agreement, “Change of Control” means
(i) a sale of all or substantially all of Heska’s assets, (ii) any merger,
consolidation, or other business combination transaction of Heska with or into
another corporation, entity, or person, other than a transaction in which the
holders of at least a majority of the shares of voting capital stock of Heska
outstanding immediately prior to such transaction continue to hold (either by
such shares remaining outstanding or by their being converted into shares of
voting capital stock of the surviving entity) a majority of the total voting
power represented by the shares of voting capital stock of Heska (or the
surviving entity) outstanding immediately after such transaction, (iii) the
direct or indirect acquisition (including by way of a tender or exchange offer)
by any person, or persons acting as a group, of beneficial ownership or a right
to acquire beneficial ownership of shares representing a majority of the voting
power of the then outstanding shares of capital stock of Heska, (iv) a contested
election of Directors, as a result of which or in connection with which the
persons who were Directors before such election or their nominees cease to
constitute a majority of the Board, or (v) a dissolution or liquidation of
Heska.


d. Competition. For purposes of this Agreement, Executive will be deemed to have
engaged in “Competition” if Executive, without the written consent of the Board
or



--------------------------------------------------------------------------------

.3
an authorized officer of any successor company to Heska, directly or indirectly
(1) provides services or assistance in any form to any individual, entity, or
company providing veterinary products for the companion animal health industry
or imaging products or services for the veterinary market (a “Restricted
Company”), whether such services or assistance is provided as an employee,
consultant, agent, corporate officer, director, or otherwise or (2) participates
in the financing, operation, management, or control of, a Restricted Company. A
Restricted Company includes, without limitation, Zoetis, Inc. Abaxis, Inc.
(currently a wholly-owned subsidiary of Zoetis, Inc.), IDEXX Laboratories, Inc.,
Sound Technologies, Inc. (currently a unit of Mars, Incorporated), and Zoetis,
Inc. Notwithstanding the foregoing, nothing contained in this Section 8(d) or in
Section 7(b) above shall prohibit Executive from being employed or engaged in a
corporate function or senior management position (and holding commensurate
equity interests) in a division of a Restricted Company, so long as such
division is not in any way engaged in providing veterinary products for the
companion animal health industry or imaging products or services for the
veterinary market and Executive does not directly or indirectly provide services
or assistance to any division that does provide veterinary products for the
companion animal health industry or imaging products or services for the
veterinary market.


e. Disability. For purposes of this Agreement, “Disability” shall mean that, by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, the Executive either (i) is unable to
engage in any gainful activity, or (ii) is receiving income replacement benefits
for a period of not less than three (3) months under an accident and health plan
covering Heska employees.


f. Good Reason.


i. For purposes of this Agreement, “Good Reason” means the occurrence of any of
the following without Executive’s express written consent:


A. Executive’s officer level with Heska is, or Executive’s duties or
responsibilities are, materially diminished relative to Executive’s officer
level, duties, and responsibilities as in effect immediately prior to such
change;


B. a material diminution in Executive’s Base Salary as in effect immediately
prior to such diminution; provided, that an across-the- board reduction in the
base compensation and benefits of all other executive officers of Heska by the
same percentage amount (or under the same terms and conditions) as part of a
general base compensation reduction and/or benefit reduction shall not
constitute such a qualifying material diminution;



--------------------------------------------------------------------------------

.3


C. a material change in the geographic location of Executive's principal place
of employment such that the new location is greater than fifty (50) road miles
each way from Executive's place of employment on the Effective Date;


D. any material breach by Heska of any provision of this Agreement; and


E. any acquiring company fails to assume or be bound by the terms of this
Agreement In Connection with a Change of Control;


ii. The aforementioned occurrences shall not be deemed Good Reason unless
Executive gives Heska written notice of the existence of the condition which
Executive believes constitutes Good Reason (which notice must be given within
ninety (90) days of the initial existence of the condition) and such condition
remains uncured for a period of thirty (30) days after the date of such notice.
An event of Good Reason shall occur automatically at the expiration of such
30-day period if the relevant condition remains uncured at such time.


g. In Connection with a Change of Control. For purposes of this Agreement, a
termination of Executive’s employment with Heska is “In Connection with a Change
of Control” if Executive’s employment is terminated without Cause or for Good
Reason during the period beginning three (3) months prior to a Change of Control
and ending eighteen (18) months following a Change of Control.


9. Confidential Information.


a. Executive acknowledges that Executive has executed Heska’s standard employee
Confidential Information and Invention Agreement (the “Confidentiality
Agreement”). During the Term of Agreement, and for twenty-four (24) months after
termination of Executive’s employment, Executive agrees, if requested by Heska,
to execute any updated versions of Heska’s form of employee confidential
information agreement as may be required of substantially all of Heska’s
executive officers.


10.  Executive’s Representations and Warranties.


a. Executive represents and warrants that Executive is not a party to any other
employment, non-competition, or other agreement or restriction which could
interfere with the Executive’s employment with Heska or Executive’s or Heska’s
rights and obligations hereunder and that Executive’s acceptance of employment
with Heska and the performance of Executive’s duties hereunder will not breach
the provisions of



--------------------------------------------------------------------------------

.3
any contract, agreement, or understanding to which the Executive is party or any
duty owed by the Executive to any other person.


11. Notices.


a. All notices, requests, demands, and other communications called for hereunder
will be in writing and will be deemed given:
i. on the date of delivery if delivered personally,
ii. one (1) day after being delivered through a nationally recognized overnight
courier service, or
iii. five (5) business days after the date of mailing if sent certified or
registered mail.
iv. Notice to Heska shall be sent to its principal place of business with a copy
provided by facsimile or electronic communication to the Chair of the Board of
Directors, and notice to Executive will be delivered personally or sent to
Executive’s last known address provided to Heska.


12. Successors and Assigns.


a. This Agreement will be binding upon and inure to the benefit of (a) the
heirs, executors, and legal representatives of Executive upon Executive’s death
and (b) any successor of Heska. Any such Successor (as defined below) of Heska
will be deemed substituted for Heska under the terms of this Agreement for all
purposes. For purposes of this Section, “Successor” means any person, firm,
corporation, or other business entity which at any time, whether by purchase,
merger, or otherwise, directly or indirectly, acquires all or substantially all
of the assets or business of Heska. None of the rights of Executive to receive
any form of compensation payable pursuant to this Agreement may be assigned or
transferred except by will or the laws of descent and distribution. Any other
attempted assignment, transfer, conveyance, or other disposition of Executive’s
right to compensation or other benefits will be null and void.


13. Integration.


a. This Agreement, together with the Confidentiality Agreement, Heska’s stock
plans, and Executive’s stock option and restricted stock agreements, represents
the entire agreement and understanding between the Parties as to the subject
matter herein and supersedes all prior or contemporaneous agreements whether
written or oral, including the Prior Agreement. No waiver, alteration, or
modification of any of the provisions of this Agreement will be binding unless
in writing that specifically references this Section and is signed by duly
authorized representatives of the Parties hereto.


14. Interpretation.



--------------------------------------------------------------------------------

.3


a. Article titles and section headings contained herein are inserted for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement. The determination of the terms
of, and the drafting of, this Agreement has been by mutual agreement after
negotiation, with consideration by and participation of all Parties.
Accordingly, the Parties agree that rules relating to the interpretation of
contracts against the drafter of any particular clause shall not apply in the
case of this Agreement.


15. Waivers.


a. Any term or provision of this Agreement may be waived, or the time for its
performance may be extended, by the Party or Parties entitled to the benefit
thereof. Any such waiver shall be validly and sufficiently authorized for the
purposes of this Agreement if, as to any Party, it is authorized in writing by
an authorized representative of such Party. The failure of any Party hereto to
enforce at any time any provision of this Agreement shall not be construed to be
a waiver of such provision, nor in any way to affect the validity of this
Agreement or any part hereof or the right of any Party thereafter to enforce
each and every such provision. No waiver of any breach of this Agreement shall
be held to constitute a waiver of any other or subsequent breach.


16. Severability.


a. If any provision of this Agreement is held illegal, invalid, or
unenforceable, such holding shall not affect any other provisions hereof. In the
event any provision is held illegal, invalid, or unenforceable, such provision
shall be limited so as to give effect to the intent of the Parties to the
fullest extent permitted by applicable law. Any claim by Executive against Heska
shall not constitute a defense to enforcement by Heska.


17. Tax Matters.


a. Except as provided in Section 6(d) above, Executive agrees that Executive is
responsible for any applicable taxes of any nature (including any penalties or
interest that may apply to such taxes) that are reasonably determined to apply
to any payment made to Executive hereunder (or any arrangement contemplated
hereunder), that Executive’s receipt of any benefit hereunder is conditioned on
Executive’s satisfaction of any applicable withholding or similar obligations
that apply to such benefit, and that any cash payment owed to Executive
hereunder will be reduced to satisfy any such withholding or similar obligations
that may apply thereto.


b. Executive acknowledges that no representative or agent of Heska has provided
Executive with any tax advice of any nature, and Executive has consulted with



--------------------------------------------------------------------------------

.3
Executive’s own legal, tax, and financial advisor(s) as to tax and related
matters concerning the compensation to be received under this Agreement.


18. Section 409A.


a. This Agreement is intended to comply with Section 409A of the Code, as
amended (“Section 409A”) and shall be construed accordingly. It is the intention
of the parties that payments or benefits payable under this Agreement not be
subject to the additional tax or interest imposed pursuant to Section 409A. To
the extent such potential payments or benefits are or could become subject to
Section 409A, the parties shall cooperate to amend this Agreement with the goal
of giving Executive the economic benefits described herein in a manner that does
not result in such tax or interest being imposed; provided, however, that no
such amendment shall materially increase the cost to, or impose any liability on
Heska with respect to any benefits contemplated or provided hereunder. Executive
shall, at the request of Heska, take any reasonable action (or refrain from
taking any action), required to comply with any correction procedure promulgated
pursuant to Section 409A.


b. If a payment that could be made under this Agreement would be subject to
additional taxes and interest under Section 409A, Heska in its sole discretion
may accelerate some or all of a payment otherwise payable under the Agreement to
the time at which such amount is includible in the income of Executive, provided
that such acceleration shall only be permitted to the extent permitted under
Treasury Regulation § 1.409A- 3(j)(4)(vii) and the amount of such acceleration
does not exceed the amount permitted under Treasury Regulation §
1.409A-3(j)(vii).


c. No payment to be made under this Agreement shall be made at a time earlier
than that provided for in this Agreement unless such payment is (i) an
acceleration of payment permitted to be made under Treasury Regulation §
1.409A-3(j)(4) or (ii) a payment that would otherwise not be subject to
additional taxes and interest under Section 409A.


d. The right to each payment described in this Agreement shall be treated as a
right to a series of separate payments and a separately identifiable payment for
purposes of Section 409A.


e. For purposes of Section 6 of this Agreement, “termination” (or any similar
term) when used in reference to Executive’s employment shall mean “separation
from service” with Heska within the meaning of Section 409A(a)(2)(A)(i) of the
Code and applicable administrative guidance issued thereunder, and Executive
shall be considered to have terminated employment with Heska when, and only
when, Executive incurs a “separation from service” with Heska within the meaning
of Section 409A(a)(2)(A)(i) of the Code and applicable administrative guidance
issued thereunder.



--------------------------------------------------------------------------------

.3


f. If Executive qualifies as a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code and would receive any payment sooner than
six (6) months after Executive’s separation from service that, absent the
application of this Section 19(f), would be subject to additional tax imposed
pursuant to Section 409A as a result of such status as a specified employee,
then such payment shall instead be payable on the date that is the earliest of
(i) six (6) months after Executive’s separation from service, (ii) Executive’s
death, or (iii) such other date as will not result in such payment being subject
to such additional tax.


19. Governing Law; Waiver of Jury Trial.


a. This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Colorado without regard to conflict of law
principles. The Parties hereto each waive their respective rights to a jury
trial of any and all such claims and causes of action.


20. Counterparts.


a. This Agreement may be executed in counterparts, and each counterpart will
have the same force and effect as an original and will constitute an effective,
binding agreement on the part of each of the undersigned.




[signature page follows]






--------------------------------------------------------------------------------

.3
IN WITNESS WHEREOF, Heska has caused this Employment Agreement to be duly
executed by an officer thereunto duly authorized, and Executive has hereunto set
Executive’s hand, all as of the day and year first above written.




EXECUTIVE:


/s/ Steve Eyl
Steve Eyl
Executive Vice President, Chief Commercial Officer, Heska and President, scil
animal care company






HESKA CORPORATION:


/s/ Kevin Wilson
Kevin Wilson
Chief Executive Officer and President

